GRIFFIN, Judge.
This is the appeal of summary denial of a rule 3.850 motion for post-conviction relief. Although the record clearly reflects that the defendant entered into a written plea agreement pursuant to which the state nol grossed two felony counts in exchange for a court-approved sentence of fifteen years as a habitual violent felony offender with a minimum mandatory, and although the record also clearly reflects that the minimum mandatory required by statute for the offenses to which Drumwright pled guilty is fifteen years, the record attached to the order denying the appellant’s 3.850 motion does not conclusively demonstrate that appellant was aware that the minimum mandatory was fifteen years. Accordingly, we are bound to reverse and remand for an evidentiary hearing on that unresolved fact issue. See Ashley v. State, 614 So.2d 486, 490 n. 8 (Fla.1993). If the lower court finds that Drumwright was not informed by his counsel or by the court that the applicable minimum mandatory was fifteen years, the defendant will be entitled to withdraw his plea. If not, not. The other issues raised are meritless.
REVERSED and REMANDED. .
W. SHARP and GOSHORN, JJ., concur.